STATE OF WISCONSIN-SUPREME COURT
ORDER
Jeremy C. Shea petitioned for reinstatement of his license to practice law, which the court suspended for six months as discipline for professional misconduct. In *143re Disciplinary Proceedings Against Shea, 190 Wis. 2d 560, 527 N.W.2d 314 (1995). On November 1,1995, the Board of Attorneys Professional Responsibility filed a report recommending that the petition be granted, having determined that the petitioner met his burden of demonstrating by clear and convincing evidence that he has the requisite moral character to be licensed to practice law in Wisconsin and that he fully complied with the terms of the order of license suspension. On September 5,1995, the Board of Bar Examiners recommended that the petition be granted, having determined that the petitioner is current in respect to continuing legal education attendance and reporting requirements.
It Is Ordered that the petition is granted and the license of Jeremy C. Shea to practice law in Wisconsin is reinstated, effective the date of this order.
Marilyn L. Graves
Clerk of Supreme Court